PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/192,854
Filing Date: 24 Jun 2016
Appellant(s): KCI Licensing, Inc.



__________________
Alexandra Fuchs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 36, 38-41, 43-45, 47-52, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Croghan et al. (US 20120271654 A1) in view of Wu et al. (US 20150150457 A1), Cheng (US 9043441 B1), Ramos et al. (US 20110129133 A1), and Cosentino et al. (US 20140148708 A1).
Claims 42 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Croghan in view of Wu, Ramos, Cheng, and Cosentino as applied to claims 41 and 52 (respectively), in further view of Brem (US 20060116904 A1).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Croghan in view of Wu, Ramos, Cheng, and Cosentino as applied to claim 36, in further view of Sinyagin (US 20040015115 A1).
(3) Response to Argument
On pages 4-7 of the Appeal Brief, Appellant provides three arguments challenging the rejection of the independent claims under 35 USC 103. These arguments are addressed in the order in which they are presented, as follows:
1. On pages 4-5 Appellant argues that modifying Croghan with the teachings of Wu would require a change to the principle of operation of Croghan and thus the teachings are not sufficient to make a prima facie case of obviousness. Specifically, Appellant argues that substitution of an image analysis feature to measure wound dimensions as in Wu for direct laser scanning of the wound itself or user input of wound measurements as in Croghan “would require a change to the principle of operation of Croghan” (top of Pg 5). Examiner respectfully disagrees. Though Croghan contemplates obtaining wound dimensions using laser scanning technology, it is also directed to obtaining and managing digitized wound images (see at least Croghan [0045]). Accordingly, modifying the system to include image analysis techniques to determine wound dimensions as in Wu would not change the principle of operation of Croghan, nor would it require a substantial redesign; on the contrary, it would merely necessitate additional software instructions to process and analyze the captured and stored wound images. Further, because multiple methods of wound measurement acquisition are already contemplated (e.g. laser scanning or user inputting), one of ordinary skill in the art before the time of filing would have found it obvious to identify other existing methods of wound measurement determination (e.g. image analysis as in Wu) for substitution. Accordingly, the claims at issue are not analogous to those of Ratti as Appellant alleges on page 5, because modifying Croghan with the teachings of Wu would not require a substantial redesign of the computerized device itself nor significantly change the basic principle of operation. 
Thus, for the reasons explained in detail above, Examiner’s combination of Croghan and Wu as applied to the claims at issue is proper. 
2. On pages 6-7 Appellant argues that modifying Croghan with the teachings of Cosentino would require a change to the principle of operation of Croghan and thus the teachings are not sufficient to make a prima facie case of obviousness. Specifically, Appellant argues that “Croghan describes only generating a Braden Scale assessment based on data entered by a user, [such that] any proposed modification to Croghan to achieve the recited features of the Appellant’s claim 36 would require a change to the principle of operation of Croghan” (emphasis original, Pg 6). Appellant further asserts that claim 36 “describes features related to determining whether a wound is healing according to a timeline based on analysis of the image itself” (emphasis original, Pg 6) rather than data entered by a user. Examiner respectfully disagrees. Claim 36, as presently drafted, merely requires “determining, automatically at the mobile device, whether a wound is healing according to a timeline based on analysis of the wound length information, wound width information, and wound depth information.” That is, this particular step does not itself require any explicit image analysis and could be achieved by analyzing wound dimension information already known to the system by any means. In the case of Croghan, this could include wound dimensions obtained via laser scanning and/or direct user input, while in the context of the combination with Wu such dimensions could also be gleaned via image analysis. Substituting a method of obtaining a particular type of data does not alter the principle of analyzing the data once it is known; that is, wound measurements obtained via image analysis could be stored and analyzed in the same manner as wound measurements obtained via direct user input without changing the principle of the analysis. Regardless, Cosentino is merely relied upon to disclose the determination of wound healing according to a timeline based on the wound dimension information and generation of an alert if the wound is not healing according to the timeline. Cosentino analyzes wound dimensions and other characteristics known to the system to determine healing progress across time and issue alerts (see [0023]). Addition of these features to the combination would not change the principle of operation of Croghan because Croghan is also able to analyze wound dimensions and other characteristics known to the system (e.g. those obtained via laser scanning, user input, or image analysis) to track wound healing progress as shown in Figs. 17 & 22 and para. [0118].
Thus, for the reasons explained in detail above, Examiner’s combination of Croghan and Cosentino as applied to the claims at issue is proper. 
3. On page 7 Appellant argues that the Ramos reference does not adequately teach displaying a full screen view of the selected preview upon a user selecting the preview of one of the plurality of wound images (i.e., the user selecting the image itself). Appellant notes that the Ramos reference describes the displaying of images by selecting representations of images and dragging and dropping the image representations into an image explorer, which Appellant asserts is a distinct operation from selecting the image itself. Examiner respectfully disagrees; the dragging and dropping of an image representation is equivalent to “selecting the image itself” because the image representation is specifically selected by a user to be dragged across the screen and dropped into an image explorer portion that displays a full screen view of the selected images. The operation of “selecting” an image would be recognized by one of ordinary skill in the art as including a variety of user input operations, including a simple click, dragging and dropping the image, among others. 
Thus, for the reasons explained in detail above, Examiner’s citation to Ramos does teach the claim limitation at issue. 
(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                 Conferees:
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626A
Acting Supervisory Patent Examiner, Art Unit 3626B 

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.